 



Exhibit 10.38
3/7/05

AMENDMENT NO. 2 TO MASTER SERVICES AGREEMENT

      This Amendment No. 2 is between Zix Corporation, a Texas corporation
(“Company”), and Aventis Inc. (“Aventis”), a Pennsylvania corporation, and a
member of the Sanofi-Aventis Group and amends that certain Master Services
Agreement (herein so called), dated January 30, 2004, by and between Aventis and
the Company, as amended by the letter agreement dated September 12, 2004.

1.   Aventis and the Company desire to amend the Master Services Agreement by
amending and restating the first paragraph of Section 2.5(c) thereto, so that
after amendment and restatement it shall read as follows:

      “2.5(c).   Minimum Annual Requirements. Subject to Section 2.5(d) below,
during the Term, Aventis shall, pursuant to agreed IPAs, incur (pursuant to
clause (iv) below) Services during each period indicated below such that total
amounts payable to Company (including all costs and fees whatsoever, whether
owed to Company, to a third party provider or otherwise) for such periods equal
at least the dollar amount set forth opposite such period (collectively, the
“Minimum Annual Requirements”), or if Services are not so incurred, forfeit any
balances of Minimum Annual Requirements in accordance with clause (i) below; and
Company shall use its good faith efforts to ensure that sufficient services are
available and timely provided so that Aventis has the reasonable opportunity to
procure under agreed IPAs, and incur (pursuant to clause (iv) below) charges
for, such minimum amounts of Services:

          Service Period   Minimum Service Value  
First 435 days of Term (“Year 1”)
  $1,000,000 (“Year 1 Minimum”)
From the end of Year 1 through end of the Second 12 months of Term (“Year 2”)
  $1,000,000 (“Year 2 Minimum”)
Third 12 months of Term (“Year 3”)
  $2,000,000 (“Year 3 Minimum”)”

2.   Except as provided herein, all prior terms of the Master Services Agreement
remain in effect and unchanged. In the case of a conflict between the Master
Services Agreement and this Amendment No. 2, the terms of this Amendment No. 2
shall apply. Nothing herein shall be deemed a waiver of any term of the
Agreement.

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Amendment 2, to
be effective as of the date first above written.

              AVENTIS INC.   ZIX CORPORATION    
 
        By:  
/s/ Christer Odqvist
  By:   /s/ Ronald A. Woessner    
 
        Name:  
Christer Odqvist
  Name:   Ronald A. Woessner    
 
        Title:  
Authorized Signatory
  Title:   Sr. Vice President & General Counsel    
 
       

            By:   /s/ J. Dembiec     Name:   Jeffrey Dembiec      Title:   head,
Financial Services       

 